DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 35, 36, 38, 41-43, 59, 60, 63-69 and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification does not support the diameter of the band being larger than the diameter of the bottle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, 38, 41-43, 59, 60, 63-65, 68, 69 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Hamberg, DE 102009037908 A1 in view of O'Doherty, US Patent 20170252268.
Regarding claims 32, 59 and 85, Hamberg teaches a marking device for marking and personalization of beverage bottles i.e. beer bottles (claimed), during public and private events and/or party. The marking device comprises loop/band secured to the neck of a bottle and a tab/label portion B extending from the loop, wherein the label portion is adapted to receive writing messages or an adhesive label.
 
    PNG
    media_image1.png
    355
    449
    media_image1.png
    Greyscale


O’Doherty teaches a reminder identification articles for a container comprising a pliable circumferential band 602 comprising an inner perimeter 604, an outer perimeter and a plurality of flexible vanes/securing tabs 622 integrated at the inner perimeter 604 of the circumferential band 602, where the securing tabs 622 extends away from the inner perimeter. The securing tabs 622 deform to secure the band to the container positioned within the inner perimeter of the circumferential band by providing a friction fit. O’Doherty teaches flexible vanes/securing tabs 622 are vertically-oriented along the vertical axis of the bottle, which frictionally engage the bottle and maintains its placement; wherein the flexible vanes/securing tabs 622 are deformable to adapt to bottles having different circumferences. The flexible vanes/securing tabs vertically extend on the inner surface of the width of the band. O’Doherty also teaches the diameter of the band 102/602 is larger than the diameter of the bottle 250. O’Doherty teaches the securing tabs operates to space the band a distance apart from the bottle as well as deform to facilitate frictionally retaining the band on the bottle. (¶0007).
    
    PNG
    media_image2.png
    316
    507
    media_image2.png
    Greyscale


Regarding claims 33 and 60, Hamberg teaches the device comprising a circular bands. Hamberg teaches the circular band positioned around the neck of the bottle.
Regarding claims 38 and 64, Hamberg teaches the label portion extends outwardly from the band 10 at an angle which is substantially perpendicular with respect to the vertical axis of the bottle.
Regarding claim 41, Hamberg teaches the label portion extends generally horizontally from the vertical axis of the bottle, wherein when the bottle is upright, a person can read the label.
Regarding claim 42, Hamberg teaches the band has an interior surface and an exterior surface, and the interior surface is flexible to be positioned over the bottle. O’Doherty also teaches a flexible band positioned over the bottle.
Regarding claim 43, O’Doherty teaches the interior surface is flexible to frictionally engage the neck of the bottle.
Regarding claim 63, Hamberg teaches label portion 20 extends outwardly from the band at an angle of about 70° to about 120° with respect to the vertical axis of the bottle. 
Regarding claim 64, Hamberg teaches the label portion extends outwardly from the band at an angle which is substantially perpendicular with respect to the vertical axis of the bottle.

Regarding claim 68, O’Doherty teaches the band 102 has an interior surface and an exterior surface, and the interior surface is flexible to be positioned over the bottle. 
Regarding claim 69, O’Doherty teaches the interior surface is flexible to frictionally engage the bottle. 
Regarding claim 85, Hamberg teaches placing a tag on the neck of a bottle. As stated above, the combination of Hamberg and O’Doherty teaches the claimed limitation.
Claims 35, 36, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Hamberg, DE 102009037908 A1 in view of O'Doherty, US Patent 20170252268 as applied to claim 32 and 59 above and in further view of Park, KR 2006116310 A.
Neither Hamberg nor O’Doherty teaches an elastic or resilient band
Park teaches label attaching tool for medicine bottles comprising: a band 10 which frictionally engages the whole circumference of the bottle 100; a label portion 20 which extends outwardly from the band 10 at an angle of about 70° to about 120° with respect to the vertical axis of the bottle, wherein the bottle is a wine bottle, liquor bottle, beer bottle or cooking oil bottle, wherein the band 10 has a width measured along the vertical axis of the bottle of about 1.0 cm to about 5.0 cm and wherein the label portion 20 extends from the band 10 and having the same width as the band measured along 

    PNG
    media_image3.png
    287
    513
    media_image3.png
    Greyscale

Regarding claim 35-36, Park teaches the band is an elastically (stretchable) deformable band. Hamberg teaches the neck of the bottle has an exterior surface, and wherein the band can be positioned over the neck.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the marking device taught by Hamberg of an elastic material as taught by Park to provide a device with enhance pliability and means to be frictionally retained on a bottle.
Regarding claim 66-67, Park teaches the label portion 20 is made of a generally resilient material that extends outwardly, generally perpendicular to the vertical axis of the bottle. Park also teaches the label portion 20 extends generally horizontally from the vertical axis of the bottle, wherein when the bottle is upright, a person can read the label. 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the marking device taught by .

Response to Arguments
Applicant’s arguments with respect to claim(s) 32, 59 and 85 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the applicant amendment overcomes this rejection.
Regarding claims 32, 59 and 85, the applicant argues the prior art of record does not teach the band of the gift tag having a diameter which is larger than the diameter of the neck of the bottle. While this may be true, the band having a diameter larger than the diameter of the neck of the bottle is new matter and is not supported by the original specification.  Although the applicant suggest support for this amendment is found in Figure 6, the examiner disagrees. Figure 6 only shows the gift tag. Figure 6 does not show the gift tag on the neck of the bottle, therefore the diameter of the band of the gift tag with respect to the diameter of the bottle is not clear.
Nevertheless, O'Doherty band having a diameter larger than the diameter of the bottle to which it is attached. O’Doherty recites “the circumferential band and the securing tab(s) comprise of a pliable material, and the securing tab may further operate to space the circumferential band a distance apart from the item to which the article is 
	The applicant argues the combination of Park, O’Doherty and Hamberg neither discloses nor suggests a band as claimed. In response, the present rejection of claims 32, 59 and 85 omits the Park reference. The claims 32, 59 and 85 are currently rejected under 35 U.S.C. 103 as being unpatentable over Hamberg, DE 102009037908 A1 in view of O'Doherty, US Patent 20170252268. Hamberg clearly teaches a marking device attached to the neck of a bottle comprising band portion and a label portion, wherein the label portion has the ability to receive directly writing or placement of an adhesive label. O'Doherty teaches a band for a bottle wherein the diameter of the band is larger than the diameter of the bottle. O’Doherty teaches the securing tab operate to space the circumferential band a distance from the bottle.
	The current rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB282027A to Charles Gras is cited to stretchable label for a bottle which can be removably attached to the neck or body of the bottle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631